Title: Destutt de Tracy to Thomas Jefferson, 29 August 1813
From: Destutt de Tracy, Antoine Louis Claude
To: Jefferson, Thomas


          
            Monsieur a paris ce 29 aoust 1813.
            j’ai eu le Bonheur de recevoir la lettre dont vous m’avez honoré en datte du 26 janvier 1811., et le commentaire anglais Sur Montesquieu que m’a remis de votre part Mr Warden.
            le 21 octobre de cette meme année 1811., je vous ai fait mes remerciments de cet ouvrage; je vous ai exprimé autant qu’il m’a été possible combien j’étois reconnoissant de vos bontés et flatté des eloges que vous vouliez bien donner a mes foibles essays dont vous n’aviez que le commencement; et j’ai pris la liberté de vous adresser mes trois volumes d’idéologie, en vous annonçant un manuscript Sur l’economie politique que j’esperois me procurer bientot.
            enfin le 15 novembre 1811., la fregatte americaine qui devoit porter ma lettre n’etant pas encor partie, j’ai eu l’honneur de vous en ecrire une Seconde en vous envoyant le manuscript que je vous avois annoncé.
            par cette meme fregate fregatte j’ai aussi ecrit le meme jour a la Societé philosophique americaine pour lui faire hommage de quelques livres, la remercier d’avoir bien voulu m’admettre dans Son Sein, et
				la prier de m’expedier un duplicata du diplôme que l’on me disoit
				qu’elle m’avoit
				envoyé mais qui ne m’est jamais parvenu.
            j’ai reçu, il y a environ un an, une reponse de Son Secretaire Mr james en datte du 19 May 1812. dans la quelle il m’accuse la reception de ma lettre, et me mande qu’il vous envoye pour moi un nouveau diplôme en vous priant de le Signer et de me le faire passer.
            j’esperois, Monsieur, a tous moments le recevoir de vous; et je desirois vivement d’aprendre en meme tems Si vous aviez reçu mes lettres et mes envoys de la meme datte. rien jusqu’a present ne m’est arrivé de votre part. j’en Suis affligé. vos bontés me Sont cheres. vous m’y avez accoutumé. je Souffre d’en etre privé. je vous prie de me consoler et de me dire Si vos lettres Se Sont egarées, ou Si vos occupations vous ont empeché de vous occuper des miennes.
            
            je vous prie Surtout d’agréer toujours les assurances de mon attachement, de mon admiration, et de mon respect. Le Cte Destutt-Tracy
          
          
            P.S. je prends la liberté de donner cette lettre a Mrs Barlow.
          
         
          Editors’ Translation
          
            
              Sir Paris 29 August 1813.
              I have had the happiness of receiving the letter with which you honored me, dated 26 January 1811, and the English Commentary on Montesquieu, which Mr. Warden delivered to me on your behalf.
              On October 21 of that same year of 1811, I thanked you for this book and expressed to you as best I could how grateful I was for all of your kindnesses and how flattered I was by the praise you so kindly bestowed on my feeble essays, of which you had only the first. I also took the liberty of sending you my three volumes on ideology and informing you of a manuscript on political economy that I hoped to get to you soon.
              Finally, on 15 November 1811, the American frigate that was to take my letter having yet to depart, I had the honor of writing you a second letter and sending the manuscript I had described to you.
              By this same frigate I wrote on the same day to the American Philosophical Society, offering it some books, thanking it for kindly admitting me into its bosom, and
			 asking it to send me a duplicate of the membership diploma that had
			 never reached me, although I was
			 informed that it had been sent.
              About a year ago I received a reply from its secretary, Mr. James, dated 19 May 1812, in which he acknowledged my letter and indicated that he was sending a new diploma through you, having asked you to sign it and pass it along to me.
              I have been hoping, Sir, to receive it from you at any moment. At the same time I am also anxious to learn whether you received the letters and packages I sent you on the same date. Nothing has yet arrived from you. This distresses me. Your kindnesses are dear to me. You have accustomed me to them. I suffer by being deprived of them. I beseech you to console me and let me know whether your letters got lost or if your own pursuits have prevented you from attending to mine.
              Above all, please accept my regards, attachment, admiration, and respect.Le Cte Destutt-Tracy
            
            
              P.S. I take the liberty of giving this letter to Mrs. Barlow.
            
          
        